         Case 2:16-cr-00130-ER Document 902 Filed 08/26/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :
                                       :
       v.                              :                     CRIMINAL NO. 16-130
                                       :
CHARLES M. HALLINAN                    :
WHEELER K. NEFF                        :
RANDALL P. GINGER                      :
                                       :
IN RE: FORFEITURE OR PREMISES KNOWN :
AS 400 SE 5TH AVENUE, N-304, BOCA RATON:
FLORIDA, A PARCEL OF REAL PROPERTY :
AND ALL APPURTENANCES THERETO,         :
LYING IN PALM BEACH COUNTY AND         :
ANY AND ALL PROCEEDS FROM THE          :
SALE THEREOF                           :

                                RELEASE OF LIS PENDENS

       COME NOW THE UNITED STATES OF AMERICA, by and through its undersigned

attorneys, hereby releases the Notice of Lis Pendens affecting the premises commonly known as

400 SE 5th Avenue, N-304, Boca Raton, Florida, such claims having previously been entered

with the Palm Beach County Recorder of Deeds, Palm Beach County, Florida, as a result of the

Notice of Lis Pendens filed in the above-captioned matter.
          Case 2:16-cr-00130-ER Document 902 Filed 08/26/21 Page 2 of 2




       The name of the person whose interests are intended to be affected is CHARLES M.

HALLINAN, and all successors, heirs and assignees. The property to which this Lis Pendens

refers, was described in the most recent Deed of Record in the Palm Beach County Recorder of

Deeds, in Deed Book 14855, at page 0514, as owned by CHARLES M. HALLINAN and RHEA

F. HALLINAN, husband and wife, and is further described as follows:

               UNIT NO. N-304 OF MIZNER GRAND, A CONDOMINIUM, ACCORDING
               TO THE DECLARATION OF CONDOMINIUM THEROF, RECORDED IN
               OFFICIAL RECORDS BOOK 10936, PAGE 896, AS AFFECTED BY
               AFFIDAVIT RECORDED IN OFFICIAL RECORDS BOOK 11010, PAGE 978
               AND AMENDED IN OFFICIAL RECORDS BOOK 11773, PAGE 1498, ALL
               OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA, AND
               ANY AND ALL AMENDMENTS THERETO, TOGETHER WITH AN
               UNDIVIDED SHARE IN THE COMMON ELEMENTS APPURTENANT
               THERETO. FOR INFORMATIONAL PURPOSES ONLY: MORE
               COMMONLY KNOWN AT 400 SE 5TH AVE, 304 BOCA RATON FL 33432

               Parcel ID(s): 06#43#47#29#50#001#0304

such claims having been entered with the Palm Beach County, Recorder of Deeds, Florida, and

having been entered as a result of the Notice of Lis Pendens filed in the above captioned matter.

       For further information concerning this action, reference may be made to the records of

the Clerk of the Court for the United States District Court for the Eastern District of

Pennsylvania, 601 Market Street, Philadelphia, Pennsylvania.



                                              Respectfully submitted,

                                              JENNIFER ARBITTIER WILLIAMS
                                              Acting United States Attorney


                                              _s/Maria M. Carrillo_____________
                                              MARIA M. CARRILLO
                                              Assistant United States Attorney

Dated: August 26, 2021
